I concur solely on the question concerning the interpretation of the supersedeas bond itself as importing no obligationper se to pay to plaintiffs below the amount of all taxes and insurance, etc. Thus no breach of the bond to the damage ofplaintiff is shown by the declaration, whatever damage there was being purely nominal and within the rule de minimes lex noncurat" which rule is peculiarly applicable to suits on bonds wherein it appears that no substantial damage has been sustained. See Mortz v. United States (Gold clause case decided Feb. 18, 1895) 35 Sup. Ct. Rep. 428.
I dissent from the view that a supersedeas order and bond can be collaterally attacked in a suit on the bond itself. *Page 825 
Holgate v. Jones, 93 Fla. 269, cited in the majority opinion, was a direct, not a collateral attack, on the supersedeas order there involved. I think that where a supersedeas bond is actually given, no matter how unreasonable or involved the order was that fixed its terms and conditions, it is enforceable at law according to its tenor, and that no defense can be predicated on some supposed invalidity or unreasonableness in the supersedeas order. Even a bond given under an unconstitutional statute can be enforced under certain conditions. 108 Am. St. Rep. 629 and note.